MAINE SUPREME JUDICIAL COURT                                                      Reporter of Decisions
Decision:  2022 ME 40
Docket:    Fra-21-264
Argued:    March 9, 2022
Decided:   June 28, 2022

Panel:            MEAD, JABAR, HORTON, and CONNORS, JJ.*
Majority:         MEAD, HORTON, and CONNORS, JJ.
Dissent:          JABAR, J.



                                            ERIC BADLER

                                                    v.

                                UNIVERSITY OF MAINE SYSTEM


HORTON, J.

          [¶1] Eric Badler appeals from a summary judgment entered by the

Superior Court (Franklin County, Mills, A.R.J.) in favor of the University of Maine

System on Badler’s claim of negligence based on an injury he sustained from an

industrial kitchen mixer. The court concluded that the University is immune

from suit, but Badler contends that the court erred because the mixer falls

within the “[o]ther machinery or equipment” exception to immunity under the

Maine Tort Claims Act (MTCA). 14 M.R.S. § 8104-A(1)(G) (2022). Because we

agree with the court that the mixer is not within that exception, we affirm.




   *   Although Justice Gorman participated in the appeal, she retired before this opinion was certified.
2

                               I. BACKGROUND

      [¶2]   The following facts are drawn from the parties’ supported

statements of material fact and are viewed in the light most favorable to Badler.

See Connary v. Shea, 2021 ME 44, ¶ 3, 259 A.3d 118. Badler was employed as a

baker by Sodexo, a company that provides food and dining services to the

University of Maine System. While working at the University’s Farmington

campus on November 4, 2017, Badler severely injured his right index finger

while using an industrial, motorized kitchen mixer, which was supplied and

owned by the University. The bowl that the University provided for use with

the mixer was incompatible with the mixer. Badler’s injury occurred when the

bowl became dislodged and its sharp-edged handle cut his finger. As a result of

the injury, Badler required significant medical treatment and has experienced

pain, lost wages, and permanent impairment.

      [¶3] Badler filed a complaint on October 29, 2019, alleging that the

University acted negligently in providing him with a dangerous mixer, which

resulted in a severe injury to his finger. The University moved for summary

judgment, claiming immunity from liability based on the MTCA, 14 M.R.S.

§§ 8101-8118 (2022). Badler opposed the motion, arguing that the University

was not immune because the alleged negligent act fell within the MTCA’s
                                                                                                3

exception for negligence related to the University’s “ownership, maintenance

or use of . . . [o]ther machinery or equipment, whether mobile or stationary.”

Id. § 8104-A(1). On August 5, 2021, the court entered an order granting the

University’s motion for summary judgment against Badler, concluding that the

University was immune under the MTCA because the mixer did not fall within

the section 8104-A(1)(G) exception. Badler timely appealed.1 See 14 M.R.S.

§ 1851 (2022); M.R. App. P. 2B(c)(1).

                                        II. DISCUSSION

        [¶4] The sole issue on appeal is whether the court erred in granting the

University’s motion for summary judgment based on its conclusion that the

mixer is not within the MTCA’s exception for negligence related to “[o]ther

machinery or equipment, whether mobile or stationary.”                                  14 M.R.S.

§ 8104-A(1)(G).

        [¶5] “We review a grant of a motion for summary judgment de novo,

viewing the evidence in the light most favorable to the nonmoving party.” Klein

v. Univ. of Me. Sys., 2022 ME 17, ¶ 6, 271 A.3d 777. “A grant of summary

judgment will be affirmed if there are no genuine issues of material fact and the

undisputed facts show that the prevailing party was entitled to a judgment as a


  1   The Maine Trial Lawyers Association filed an amicus brief in support of Badler.
4

matter of law.” Id. “Absent a dispute of material fact, whether or not a

governmental entity is entitled to immunity is a question of law that we review

de novo.” McDonald v. City of Portland, 2020 ME 119, ¶ 11, 239 A.3d 662.

      [¶6] “The MTCA provides immunity to all governmental entities from

suit on all tort claims seeking recovery for damages, except as otherwise

expressly provided by statute.” New Orleans Tanker Corp. v. Dep’t of Transp.,

1999 ME 67, ¶ 4, 728 A.2d 673 (quotation marks omitted). In crafting the

MTCA, the Legislature took an “exception-to-immunity” approach, instead of an

“exception-to-liability” approach, and we have thus construed the exceptions

narrowly. Id. ¶ 5 (quotation marks omitted); see Klein, 2022 ME 17, ¶ 8,

271 A.3d 777 (“We construe this waiver strictly in order to adhere to the

Legislature’s directive that immunity for a governmental entity remains the

general rule.”). Title 14 M.R.S. § 8104-A(1) provides such an exception:

         1. Ownership; maintenance or use of vehicles, machinery
      and equipment. A governmental entity is liable for its negligent
      acts or omissions in its ownership, maintenance or use of any:

            A. Motor vehicle, as defined in Title 29-A, section 101,
            subsection 42;

            B. Special mobile equipment, as defined in Title 29-A,
            section 101, subsection 70;

            C. Trailers, as defined in Title 29-A, section 101,
            subsection 86;
                                                                              5


             D. Aircraft, as defined in Title 6, section 3, subsection 5;

             E. Watercraft, as defined in Title 12, section 1872,
             subsection 14;

             F. Snowmobiles, as defined in Title 12, section 13001,
             subsection 25; and

             G. Other machinery or equipment, whether mobile or
             stationary.

      [¶7]    We have on several occasions addressed the meaning of

section 8104-A(1)(G)’s provision concerning “[o]ther machinery or equipment,

whether mobile or stationary.” In McNally v. Town of Freeport, we held that a

hypodermic syringe used to draw blood from the plaintiff did not fall within the

section 8104-A(1)(G) exception.       414 A.2d 904, 905-06 (Me. 1980).      We

“cautiously applied the interpretive principle of ejusdem generis in which the

meaning of general words of a phrase is limited to things or items of the same

general class as those expressly mentioned.” New Orleans Tanker, 1999 ME 67,

¶ 7, 728 A.2d 673. Accordingly, we explained that, to fall within the exception,

a device “must, as a result of its negligent ownership, maintenance or use,

create a risk of injury to person or property comparable to the risk created by

the negligent ownership, maintenance or use of the specifically enumerated
6

items of machinery and equipment” in section 8104-A(1)(A) through (F).

McNally, 414 A.2d at 906.

     [¶8] In New Orleans Tanker, we concluded that a drawbridge leaf did not

fall under the “[o]ther machinery or equipment” exception. 1999 ME 67,

¶¶ 2, 14, 728 A.2d 673. We noted that the items enumerated in section

8104-A(1)(A) through (F) have qualities in common:

           It is readily apparent that the listed items in
     section 8104-A(1)(A) through (F) are items capable of
     transportation. They are mobile and likely to come into contact
     with the general public. Most are fairly ordinary transportation
     devices with which people have a fair degree of familiarity.
     Accidents with these items are common, and insurance is readily
     available. . . .

            . . . The major risk from the negligent use of vehicles with the
     power to move is that they will be driven or transported in
     locations where the general public is exposed to the possibility of a
     collision and resulting harm.

New Orleans Tanker, 1999 ME 67, ¶¶ 8-9, 728 A.2d 673. We declined to

determine precisely how the phrase “whether mobile or stationary” affects the

meaning of the “[o]ther machinery or equipment” exception, but we explained

that the phrase does not enlarge the exception “such that the phrase

encompasses    all   the    innumerable   machines     and   equipment     which

governmental units could conceivably own or use.” Id. ¶ 11.
                                                                              7

      [¶9] We have interpreted section 8104-A(1)(G) on other occasions, but

none of them involved machinery or equipment that presented a risk of injury

remotely similar to that presented by the machines and equipment listed in

sections (A) through (F). See Reid v. Town of Mount Vernon, 2007 ME 125, ¶¶ 4,

25-27, 932 A.2d 539 (in-ground dumpster); Petillo v. City of Portland, 657 A.2d

325, 327 (Me. 1995) (golf course sprinkler system); J.R.M., Inc. v. City of

Portland, 669 A.2d 159, 161 (Me. 1995) (fire protection system); Harris v. City

of Old Town, 667 A.2d 611, 612-13 (Me. 1995) (railroad tracks).

      [¶10]   In arguing that the kitchen mixer falls under the “[o]ther

machinery or equipment” exception, Badler effectively asks us both to depart

from our precedent and to ignore our obligation to construe the MTCA’s

exceptions to immunity strictly. See, e.g., New Orleans Tanker, 1999 ME 67, ¶ 5,

728 A.2d 673. Under Badler’s interpretation of the statute, a governmental

entity would be liable for injury caused by virtually any machine or piece of

equipment with a motor. But if the Legislature had intended the “[o]ther

machinery or equipment” exception to reach so broadly, it would have had no

reason to enumerate separately the motorized machines and equipment in

subsections (A) through (F) of section 8104-A(1). In other words, Badler’s

interpretation would convert most of section 8104-A(1) into surplusage. See
8

Riemann v. Toland, 2022 ME 13, ¶ 28, 269 A.3d 229 (“[N]o words [in a statute]

are to be treated as surplusage if they can be reasonably construed.” (quotation

marks omitted)).

        [¶11] We cannot conclude that a kitchen mixer falls within the same

general class as the items enumerated in section 8104-A(1)(A) through (F).

Other than being a machine, the mixer does not meet the criteria we defined in

New Orleans Tanker: it is not a transportation device, it is unlikely to be

transported, it is unlikely to come into contact with the general public, and it is

unlikely to be covered by an insurance policy.2 See New Orleans Tanker,

1999 ME 67, ¶¶ 8-9, 728 A.2d 673.

        [¶12] The mixer also poses a risk of injury different from the risk

associated with the items in section 8104-A(1)(A) through (F). See New Orleans


    2We note that the provision for “[s]pecial mobile equipment” in 14 M.R.S. § 8104-A(1)(B) (2022)
supports our view that the waiver of immunity contained in section 8104-A(1) is limited to risks
involving motor vehicles and other transportation-related equipment:

        “Special mobile equipment” means a motor vehicle with permanently mounted
        equipment not designed or used primarily for the transportation of persons or
        property. “Special mobile equipment” includes, but is not limited to, road
        construction or maintenance machinery, ditch-digging apparatus, stone crushers, air
        compressors, power shovels, cranes, graders, rollers, trucks used only to plow snow
        and for other duties pertaining to winter maintenance, including sanding and salting,
        well drillers and wood-sawing equipment or similar types of equipment.

29-A M.R.S. § 101(70) (2022) (emphasis added); see 14 M.R.S. § 8104-A(1)(B). The Legislature
plainly did not intend for the waiver of immunity to apply to air compressors, well drillers, or wood
saws (or industrial kitchen mixers) unless they were mounted to motor vehicles for transportation
purposes.
                                                                                9

Tanker, 1999 ME 67, ¶ 9, 728 A.2d 673. Although a mixer does pose a risk of

injury, that risk is inherently different than the risk associated with, for

example, a motor vehicle. See 14 M.R.S. § 8104-A(1)(A).

      [¶13] Badler contends that the phrase “whether mobile or stationary”

within section 8104-A(1)(G) supports his argument that our interpretation of

the “[o]ther machinery or equipment” exception is unduly narrow, but we do

not agree.    The phrase might simply mean that transportation-related

machinery or equipment need not be moving at the relevant time in order for

the exception to immunity to apply. In any case, we have said previously that

the phrase “whether mobile or stationary” does not enlarge the meaning of

section 8104-A(1)(G) so as to encompass all machinery or equipment. New

Orleans Tanker, 1999 ME 67, ¶ 11, 728 A.2d 673. Because the mixer does not

pose a similar risk and is not in “the same general class as [the items] expressly

mentioned” in 14 M.R.S. § 8104-A(1)(A) through (F), New Orleans Tanker,

1999 ME 67, ¶ 7, 728 A.2d 673, the mixer that caused Badler’s injury is not

within the “[o]ther machinery or equipment, whether mobile or stationary”

exception to immunity, 14 M.R.S. § 8104-A(1)(G).

      [¶14] Our conclusion comports with over forty years of precedent. That

the Legislature has never amended 14 M.R.S. § 8104-A(1)(G) in light of that
10

longstanding precedent speaks for itself. Accordingly, in keeping with both our

precedent and our duty to construe exceptions to the MTCA strictly, we affirm.

      The entry is:

                   Judgment affirmed.




JABAR, J., dissenting.

                               I. INTRODUCTION

      [¶15] I respectfully dissent because the Court, following the holding in

New Orleans Tanker Corp. v. Dep’t of Transp., unnecessarily limits the scope of

the exception to immunity in 14 M.R.S. § 8104-A(1)(G) (2022) to items related

to transportation. 1999 ME 67, ¶¶ 8-9, 728 A.2d 673; Court’s Opinion ¶ 11.

I echo the concerns set out in the dissent of Justices Dana and Alexander in

New Orleans Tanker regarding this limitation of the scope of immunity to items

related to transportation. There, Justice Dana wrote that

      [t]he Court limits equipment in section 8104-A(1)(G) to items
      capable of transportation and thereby renders our traditional test
      analyzing     the     risks   resulting     from    negligent       use
      superfluous. . . . Pursuant to this Court’s analysis . . . if an item is
      incapable of transportation, then it does not fall within section
      8104-A(1)(G) and our traditional “risk analysis” is unnecessary.

New Orleans Tanker, 1999 ME 67, ¶ 18, 728 A.2d 673 (Dana, J., dissenting).
                                                                                11

      [¶16] Today, the Court follows the approach of New Orleans Tanker and

limits the analysis to items related to transportation. The Court states that

      [o]ther than being a machine, the mixer does not meet the criteria
      we defined in New Orleans Tanker: it is not a transportation device,
      it is unlikely to be transported, it is unlikely to come into contact
      with the general public, and it is unlikely to be covered by an
      insurance policy.

Court’s Opinion ¶ 11. I believe this approach is too limited and is not mandated

by the statute, legislative history, or case law.

                                 II. DISCUSSION

A.    General Public

      [¶17] The Court first states that the industrial kitchen mixer that injured

Badler does not fall under the exception to immunity established in section

8104-A(1)(G), in part because the mixer “is unlikely to come into contact with

the general public.” Court’s Opinion ¶ 11. Nowhere in the MTCA does the

statute condition immunity on whether the item comes into contact with the

public. See 14 M.R.S. §§ 8103, 8104-A (2022). Instead, the Court cites New

Orleans Tanker for this proposition. Court’s Opinion ¶ 11. In that case, the

Court described the listed items in section 8104-A(1)(A)-(F) as “likely to come

into contact with the general public” and concluded that “[t]he general public

does not come into contact with . . . bridge leaf machinery in the same way that
12

the public comes into contact with governmental vehicles of the type

enumerated in the statute.” New Orleans Tanker, 1999 ME 67, ¶¶ 8-9, 728 A.2d

673.

       [¶18] This case highlights the flaw with this aspect of the analysis. Here,

Badler was employed by Sodexo, a company that provides food and dining

services to the University. Badler is not a University employee, but neither is

he a student, faculty member, or guest of the University. The record does not

establish his precise role, so this reason should not serve as a bar to

compensation, especially when the MTCA does not condition liability on

whether the injured party is a member of the general public.

B.     Availability of Insurance

       [¶19] The Court then asserts, again relying on New Orleans Tanker, that

the industrial mixer is not likely covered by an insurance policy. Court’s

Opinion ¶ 11; see New Orleans Tanker, 1999 ME 67, ¶ 8, 728 A.2d 673. The

record reveals, however, that the University was insured under a “United

Educators Buffer Excess Liability Insurance Policy.” The availability of liability

insurance should be a crucial factor for courts to consider when determining

whether a governmental entity is immune from suit. “The Legislature intended

the MTCA to serve as both sword and shield. It empowers citizens to obtain
                                                                                                   13

compensation when they are injured by certain enumerated negligent acts. The

acts are those for which [governmental entities] . . . can obtain reasonably

priced liability insurance. . . . At the same time, the MTCA shields government

entities from excessive tort liability.” Klein v. Univ. of Me. Sys., 2022 ME 17,

¶¶ 19-20, 271 A.3d 777 (Jabar, J., dissenting). This intent is evident from the

MTCA’s legislative history. The entire act was premised on a compromise

between those law makers who believed that the government should be

entitled to no immunity whatsoever and those who believed that the

government should never be exposed to liability. Id. ¶ 18. “‘[T]he middle

ground [was] based on the idea that we should open to liability those areas

where insurance can be obtained at a reasonable cost, and we were very

attentive to the fact that this involves not only the State of Maine, but all of our

cities and towns and districts and so on that are governmental entities.’” Id.

(quoting 2 Legis. Rec. 1827 (1977) (remarks of Sen. Collins)). Because the

record here demonstrates that the University has a buffer liability insurance

policy, Badler should have the opportunity to recover damages for his injury, a

result the Legislature clearly intended when it passed the MTCA.3


   3 I recognize that this Court has upheld the use of insurance policy provisions that do not provide

coverage for claims from which a governmental entity is immune under the Maine Tort Claims Act.
See, e.g., Doucette v. City of Lewiston, 1997 ME 157, ¶¶ 7-10, 697 A.2d 1292 (“By limiting coverage to
‘those areas for which governmental immunity has been expressly waived,’ and by stating that
14

C.     Risk Analysis

       [¶20] Finally, the Court disregards our traditional risk analysis by unduly

focusing on the dissimilarities between the items enumerated in 14 M.R.S.

§ 8104-A(1)(A) through (F) and the industrial mixer that injured Badler. In

McNally, Petillo, Harris, and J.R.M., we stated that, when determining if a

governmental entity is liable pursuant to 14 M.R.S. § 8104-A(1)(G) (“Other

machinery or equipment, whether mobile or stationary”), the proper analysis

compares the risk of injury to people or property created by the tortious object

to the risk of injury created by the items enumerated in section

8104-A(1)(A)-(F). McNally v. Town of Freeport, 414 A.2d 904, 906 (Me. 1980);

Petillo v. City of Portland, 657 A.2d 325, 327 (Me. 1995); Harris v. City of Old

Town, 667 A.2d 611, 613 (Me. 1995); J.R.M., Inc. v. City of Portland, 669 A.2d 159,

161 (Me. 1995). None of these cases limited the analysis by requiring the

tortious object to be associated with transportation. See McNally, 414 A.2d at

906 (applying risk test to hypodermic needle); Petillo, 657 A.2d at 327



coverage ‘shall not be deemed a waiver of any immunities or limitation of damages available under
the [MTCA], other Maine statutory law, judicial precedent, or common law,’ the City has preserved
its immunity from suit.”); Maynard v. Comm’r of Corr., 681 A.2d 19, 23-24 (Me. 1996); Webb v. Haas,
665 A.2d 1005, 1011 (Me. 1995). Pursuant to section 8116, governmental entities waive immunity
when they procure liability insurance in areas where they are otherwise immune. 14 M.R.S. § 8116
(2022); Webb, 665 A.2d at 1011 & n.9. That section is the statutory culmination of the legislative
compromise that enabled the Legislature to pass the MTCA. In my view, the use of these insurance
policy provisions erodes the intended operation of the MTCA.
                                                                              15

(watering system); Harris, 667 A.2d at 613 (railroad tracks); J.R.M., 669 A.2d at

161 (fire protection system).

      [¶21] Admittedly, Harris and J.R.M. muddy the analysis because, in

addition to citing the risk test from McNally, the Court also compared the

tortious object itself to other objects. See Harris, 667 A.2d at 613 (comparing

railroad tracks to “the specific items enumerated in section 8104-A(1)(A)-(F)”);

J.R.M., 669 A.2d at 161 (comparing a fire protection system to “a hypodermic

syringe [and] a golf course sprinkler system” (citation omitted)). The proper

analysis, as mentioned above, compares the risk posed by the tortious object to

the risk posed by the items enumerated in section 8104-A(1)(A)-(F). Put

another way, the analysis compares risk to risk, not risk to object or object to

object. My concern, therefore, lies with the Court’s requirement that an object

be “a transportation device” for it to fall within the meaning of subsection (G).

Court’s Opinion ¶ 11. That prerequisite has never been a part of our risk

analysis. McNally, 414 A.2d at 906 (“[F]or a device to come within the meaning

of § 8104(1)(G) it must, as a result of its negligent ownership, maintenance or

use, create a risk of injury to person or property comparable to the risk created

by the negligent ownership, maintenance or use of the specifically enumerated

items of machinery and equipment.”).
16

       [¶22] Moreover, as this Court has previously noted, Delaware modeled

its governmental immunity statute on the Maine Tort Claims Act.4 New Orleans

Tanker, 1999 ME 67, ¶ 13, 728 A.2d 673; Fiat Motors of N. Am. v. Wilmington,

498 A.2d 1062, 1067 n.8 (Del. 1985). In New Orleans Tanker, this Court cited

the Delaware case Triple C Railcar Serv. v. City of Wilmington to support the

proposition that 14 M.R.S. § 8104-A(1) should be construed narrowly. New

Orleans Tanker, 1999 ME 67, ¶ 13, 728 A.2d 673 (citing Triple C Railcar Serv. v.

City of Wilmington, 630 A.2d 629, 630-32 (Del. 1993). However, Triple C does

not limit immunity to items related to transportation; instead, Delaware law

provides “that governmental immunity should not extend to negligent use and

operation of equipment which presents risks to the public because of its high

mobility or inherent dangerousness.” Triple C, 630 A.2d at 632 (emphasis

added). Contrary to the Court’s opinion in New Orleans Tanker, the application

of Delaware case law would support a broader interpretation of 14 M.R.S.

§ 8104-A(1) because it includes inherently dangerous objects that are

unrelated to transportation. See New Orleans Tanker, 1999 ME 67, ¶¶ 21-22,



   4   The analogous Delaware provision to 14 M.R.S. § 8104-A(1) (2022) provides that “[a]
governmental entity shall be exposed to liability for its negligent acts or omissions causing property
damage, bodily injury or death in . . . its ownership, maintenance or use of any motor vehicle, special
mobile equipment, trailer, aircraft or other machinery or equipment, whether mobile or stationary.”
Del. Code Ann. tit. 10, § 4012(1) (LEXIS through 83 Del. Laws, ch. 301).
                                                                                 17

728 A.2d 673 (Dana, J. dissenting); see also, e.g., Porter v. Delmarva Power

& Light Co., 488 A.2d 899, 905-06 (Del. Super. Ct. 1984) (holding that an electric

transmission line constituted “other machinery or equipment, whether mobile

or stationary”).

      [¶23] Furthermore, Delaware premised its tort-claims-act case law on

McNally, which is at odds with New Orleans Tanker and this Court’s decision

today. See, e.g., Sadler v. New Castle Cnty., 565 A.2d 917, 923 (Del. 1989); Fiat

Motors, 498 A.2d at 1067 n.8. In McNally we said, “All definitions are perilous.

Particularly since the legislative history of this statute is far from clear. . . .”

414 A.2d at 906 & n.3. That reasoning remains true today and supports the use

of a risk-based test for determining whether an object should fall within the

catch-all provision of section 8104-A(1)(G).

      [¶24] I would vacate the trial court’s order and remand to the trial court

to consider whether the risk of injury resulting from the negligent operation of

the industrial mixer is comparable to the risk of injury arising from the

negligent operation of the items enumerated in section 8104-A(1). The trial

court did not undertake any such analysis and instead limited its discussion to

whether the motorized industrial mixer was related to transportation. In

deciding this mixed question of fact and law, the trial court should have
18

considered at least the following risk-based factors: whether the industrial

mixer is motorized, how big it is, how a person interacts with it, and the type of

injuries the operator is likely to sustain if the mixer malfunctions.



Christiane D. Williams, Esq. (orally), Mann Law, LLC, Yarmouth, for appellant
Eric Badler

Laura A. Maher, Esq. (orally), Monaghan Leahy, LLP, Portland, for appellee
University of Maine System

Stephen W. Koerting, Esq., and Shea H. Watson, Esq., Kelly, Remmel &
Zimmerman, Portland, for amicus curiae Maine Trial Lawyers Association


Franklin County Superior Court docket number CV-2019-21
FOR CLERK REFERENCE ONLY